Citation Nr: 0931141	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence of hearing loss for VA 
purposes during active duty or for years thereafter and there 
is no competent evidence of record linking currently existing 
hearing loss to the Veteran's active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113,  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability on appeal.  
Specifically, the discussion in a November 2008 VCAA letter 
has informed the appellant of the information and evidence 
necessary to warrant entitlement to service connection for 
hearing loss.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the Veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and he was also provided with notice 
of the types of evidence necessary to establish an effective 
date or a disability evaluation for the issue on appeal in 
the November 2008 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examination.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The opinion considers all of the 
pertinent evidence of record, to include current VA medical 
records as well as the service treatment records and the 
Veteran's self-reported medical history, and provides a 
complete rationale for the opinion stated.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion has been met.  

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  In December 2008, the Veteran indicated 
that he did not have any further information or evidence to 
submit to VA in support of the claim.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that his hearing acuity had 
decreased.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed hearing 
loss.  See Barr.  Nor is the Veteran competent to provide lay 
evidence as to the exact extent of his hearing loss in terms 
of audiological levels in Hertz.  




Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Organic disease of the nervous system such as sensorineural 
hearing loss will also be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Analysis

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was received in November 2008.  He has 
attributed the hearing loss to his participation in combat 
with a tank battalion as well as driving trucks while on 
active duty.  The service records document that the Veteran 
did serve with the 191st Tank Battalion and with a truck 
battalion while on active duty.  Furthermore, the service 
treatment records reference the fact that the Veteran was 
involved in combat.  His exposure to acoustic trauma is 
conceded.  

There is also competent evidence of the current existence of 
hearing loss for VA purposes.  A VA clinical record dated in 
September 2008 reveals that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
80
75
75
LEFT
25
35
90
95
95

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 44 and 48 percent in the left 
ear.

At the time of a VA audiological evaluation in March 2009, 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
80
75
80
LEFT
30
40
85
100
100

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 44 percent in the left ear.  
The diagnosis was sensorineural hearing loss.  

The claim must be denied, however, as there is no competent 
evidence of record linking the currently existing hearing 
loss to the Veteran's active duty service.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran, 
rather, it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999). In this case, 
for the reasons discussed below, such competent medical nexus 
evidence is lacking. 

At the time of the March 2009 VA examination, the Veteran 
reported that he had military noise exposure as a truck and 
tank driver during military service, including combat noise.  
It was also reported that he had post-service occupational 
noise exposure while working in a packing house and doing 
maintenance work.  Recreational noise exposure was reported 
as due to wood working.  Based upon a review of the service 
treatment records, post-service VA medical evidence and the 
results of the examination, the examiner opined that the 
currently existing bilateral hearing loss was less likely 
than not caused by or the result of acoustic trauma.  The 
examiner noted that the service treatment records were 
negative for hearing loss.  The rational provided to support 
the opinion was that the configuration of the hearing loss 
noted at the time of the March 2009 VA examination was not 
consistent with hearing loss as a result of acoustic trauma.  

The only evidence of record which links the currently 
existing hearing loss to the Veteran's active duty service is 
his own allegations and those of his representative.  In an 
April 2009 statement, the Veteran opined that the large high 
frequency hearing loss demonstrated at the time of the March 
2009 VA examination was consistent with military noise 
exposure.  As set out above, however, the Veteran is not 
competent to provide an opinion as to the etiology of hearing 
loss.  The Veteran questioned whether the VA examiner had 
access to his claims file and seemed to question whether the 
examiner acknowledged that the Veteran was exposed to 
acoustic trauma while on active duty.  The report of the VA 
examination indicated that the examiner did have access to 
and had reviewed the evidence included in the claims file.  
The Board has no reason to doubt the accuracy of the 
examiner's report.  A reading of the March 2009 examination 
report indicates that the basis for the examiner's negative 
opinion was not based on a lack of evidence of acoustic 
trauma during military service, but, rather, upon an 
interpretation of the audiometric testing conducted.  

The examiner who conducted the March 2009 VA examination 
diagnosed the presence of tinnitus and opined that it was as 
likely as not that the tinnitus was caused by acoustic trauma 
during military service.  The Veteran's representative argues 
in a July 2009 statement that the same acoustic trauma which 
was productive of tinnitus was also the cause of the 
currently existing hearing loss.  The representative found 
that the hearing loss opinion was speculative and baseless in 
that the examiner accepted a portion of the Veteran's self-
reported history while disregarding other history provided by 
the Veteran.  With regard to whether the same acoustic trauma 
could cause both hearing loss and tinnitus, the Board finds 
that the Veteran's representative is also not competent to 
provide an opinion as to this etiology for the same reasons 
stated above for the Veteran.  His opinion that the tinnitus 
and hearing loss were of common etiology is without probative 
value.    Furthermore, the examiner's finding of a lack of an 
etiologic link between active duty and currently existing 
hearing loss was not based on a lack of evidence of the 
presence of acoustic trauma while on active duty but rather 
was based on an interpretation of the current results of 
audiometric testing.  

There is no competent evidence of record documenting the 
presence of hearing loss for VA purposes within one year of 
the Veteran's discharge which would allow for a grant of 
service connection for sensorineural hearing loss on a 
presumptive basis.  There are no medical records associated 
with the claims file which are dated within one year of the 
Veteran's discharge.  While the Veteran is competent to 
report on the presence of a decrease in hearing acuity after 
discharge, he is not competent to provide an accurate 
determination of the extent of the hearing loss in Hertz 
without specialized training which he does not have.  

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  In the current case, the evidence of record 
is conflicting as to whether there is continuity of 
symptomatology of hearing loss since the Veteran's discharge.  
On his application for compensation which was received in 
November 2008, the Veteran indicated that his hearing loss 
began in "1943/45."  However, a September 2008 VA clinical 
record indicates the Veteran reported he had problems with 
his hearing after he returned back from military service.  
The service treatment records were silent as to complaints 
of, diagnosis of or treatment for hearing loss and testing 
conducted at the time of the discharge examination determined 
that the Veteran's hearing was 15/15 bilaterally.  
Significantly, even when continuity of symptomatology 
evidence is viewed most favorably for the Veteran, the Board 
finds that there is no medical nexus evidence linking the 
present hearing loss disability and the symptomatology 
reported by the Veteran.  

The Board does not question that the Veteran was exposed to 
noise during service.  The Veteran is competent to report 
being exposed to noise in service, and his statements have 
been consistent and credible in this regard.  Nevertheless, 
since the medical evidence of record indicates that the 
Veteran did not have a hearing loss disability (as defined by 
VA) during service, or within a year of discharge from 
service, and since an uncontradicted medical opinion 
indicates that his current hearing loss disability is not 
related to service, the preponderance of the evidence is 
against service connection for bilateral hearing loss.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


